Title: To Thomas Jefferson from Benjamin S. Barton, 26 July 1790
From: Barton, Benjamin Smith
To: Jefferson, Thomas



Sir
Philadelphia, July. 26th: 1790.

I take the liberty of enclosing to you a paper of Proposals for a work which I have been engaged in writing, for some considerable time, and which is now nearly ready for publication. I am confident your name, Sir, as a subscriber, will add not a little to the consequence and success of my undertaking, and as you have long distinguished yourself as a friend of literature, I have ventured to request it.
You will observe, Sir, from the title of the work, that the subjects which it involves are both curious and important:—how far it may be worthy of the public attention, time must determine; as it embraces, however, a variety of new and striking facts, I flatter myself, it may be of service.
Unknown, as I am, to you, I cannot but apologize for the liberty of this letter: but, my apology I have already hinted at; the importance of your name to an undertaking of this nature, in the New:World. I have the honour to be, with the greatest respect, Sir, your very humble Servt.,

B. S. Barton

